Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 12, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Virtue  (U.S. Patent Application Publication 2007/0127792 hereinafter Virtue)
With regard to claims 1, 17, Virtue teaches a medical image providing apparatus, a computer program product comprising: 
a display configured to display a first image comprising an object <para 0010 images scanned of regions of the body para 0058>; and 
a processor configured to control to output a first list comprising at least one medical image reconstruction technique <graphical prescription interface is used to select scan parameters para 0057, fig 8>  used to generate a second image in response to a first region included in the first image being selected <fig 8, images are generated para 0057> , receive a selection of a medical image reconstruction technique <post processing tool is used fig 8 item 840 para 0062>, and to control to overlay and display the second image generated by applying the selected medical image reconstruction technique on the first region of the first image <fig 5 item 530 image is overlaid para 0047>. 
With regard to claims 2, 18, these claims depend upon claims 1, 17 respectively, which are rejected above. In addition, Virtue teaches wherein the at least one medical image reconstruction technique comprises at least one of post-processing <fig 8 item 840> or reconstruction.
With regard to claims 3, 19, these claims depend upon claims 1, 17 respectively, which are rejected above. In addition, Virtue teaches wherein the second image is generated by using data of the first image <fig 5, figs 6A-D para 0047>.  
With regard to claims 4, 20, these claims depend upon claims 1, 17 respectively, which are rejected above. In addition, Virtue teaches wherein the second image indicates a region of the object included in the first region <fig 5, figs 6A-D para 0047>. 
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches the first region is a partial region of the first image <fig 5, figs 6A-D para 0047>.
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches wherein the first image is reconstructed from image data obtained by a computed tomography (CT) protocol <CT scan can be used para 0039>. 
With regard to claim 7, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches further comprising an input device configured to receive a user input for selecting the first region on the first image <para 0013 user interface is provided for region of interest para 0063>. 
With regard to claim 9, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches, wherein the first list further comprises at least one additional item obtained or calculated by using image data obtained by scanning for the first image <control points can be provided para 0061>. 
With regard to claim 12, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches, further comprising an input device configured to 
With regard to claim 15, this claim depends upon claim 1, which is rejected above. In addition, Virtue teaches wherein the processor is configured to control a type of an image displayed in the first region and a type of the first image to be mutually switched and displayed, according to a user request <images can be switched per user para 0045>. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virtue in view of Krishnan et al (US Patent Application Publication 2012/0172700 A1 hereinafter Krishnan).
With regard to claim 8, this claim depends upon claim 1, which is rejected above. In addition, Krishnan teaches wherein the processor is further configured to automatically extract a target region for diagnosis from the first image and select the target region as the first region <region of interest can be used for further analysis (diagnosis) para 0029>.
 Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Virtue, Krishnan before him/her before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Krishnan, in order to obtain limitations taught by Krishnan.  One would have been motivated to make such a combination because it provides convenience for a user to focus on the image of interest.
With regard to claim 11, this claim depends upon claim 1, which is rejected above. Virtue does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Krishnan teaches wherein the at least one medical image reconstruction technique comprises at least one of a contrast medium image reconstruction technique or a non-contrast medium image reconstruction technique <contrast can be provided for viewing image para 0035>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Virtue, Krishnan before him/her before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Krishnan, in order to obtain limitations taught by Krishnan.  One 
With regard to claim 16, this claim depends upon claim 1, which is rejected above. Virtue does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Krishnan teaches wherein the processor is configured to change a type of an image overlaid on the first region of which a location is changed in response to the second image being overlaid on the first region of the first image and a location of the first region being requested to be changed <location and orientation of the image corresponding to are of interest can be changed para 0067>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Virtue, Krishnan before him/her before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Krishnan, in order to obtain limitations taught by Krishnan.  One would have been motivated to make such a combination because it provides better navigation of images.
Claims 10, 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virtue in view of Meetz et al (US Patent Application Publication 2011/0015520 A1 hereinafter Meetz).
With regard to claim 10, this claim depends upon claim 9, which is rejected above. Virtue does not appear to explicitly disclose limitations of this claim.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Virtue, Meetz before him/her before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Meetz, in order to obtain limitations taught by Meetz.  One would have been motivated to make such a combination because it provides additional parameters for image analysis.
With regard to claim 13, this claim depends upon claim 1, which is rejected above. Virtue does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Meetz teaches wherein the processor is configured to automatically extract a disease suspected region from the first image and select the disease suspected region as the first region <disease can be identified by using the image  para 0022-0024>.
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Virtue, Meetz before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Meetz, in order to obtain limitations taught by Meetz.  One would have been motivated 
With regard to claim 14, this claim depends upon claim 1, which is rejected above. Virtue does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Meetz teaches wherein the processor is configured to add and output a sub-list comprising at least one reconstructed image according to at least one point in time, which corresponds to each item included in the first list <scanning protocol be changed para 0022-0023>.
 Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Virtue,  Meetz before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Virtue to include the teachings of Meetz, in order to obtain limitations taught by Meetz.  One would have been motivated to make such a combination because it provides flexibility in selecting a protocol as applicable for analysis of an image.

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANIL K BHARGAVA/           Primary Examiner, Art Unit 2142